451 F.2d 598
UNITED STATES of America ex rel. Ray JORDAN, D-134, Appellant,v.COMMON PLEAS COURT AT PHILADELPHIA.
No. 18439.
United States Court of Appeals,Third Circuit.
Submitted Oct. 1, 1971.Decided Dec. 8, 1971.

Ray Jordan, pro se.
James D. Crawford, Deputy Dist. Atty., Philadelphia, Pa.  (Mark Sendrow, Asst. Dist. Atty., Milton M. Stein, Asst. Dist. Atty., Chief, Appeals Div., Richard A. Sprague, First.  Asst. Dist. Atty., Arlen Specter, Dist. Atty., Philadelphia, Pa., on the brief), for appellee.
Before SEITZ, Chief Judge, HASTIE, Circuit Judge, and HERMAN, District Judge.
OPINION OF THE COURT
PER CURIAM:


1
The petitioner in this habeas corpus proceeding is seeking release from imprisonment imposed pursuant to a conviction for first degree murder.  The district court granted an evidentiary hearing on the petition with particular reference to a contention that an involuntary confession had been introduced at petitioner's trial.  The court found that the statement in question had been made voluntarily and that it had been introduced into evidence with the consent and even at the urging of the accused because of exculpatory matter it contained.  On the record these findings were justified.  We conclude that no constitutional right was violated by the use of this evidence.


2
We have considered all other points urged on this appeal and find no denial of constitutional right.


3
The judgment will be affirmed.